      Case 1:20-cv-04522-GBD-RWL Document 14 Filed 11/16/20 Page 1 of 1




                                                    U.S. Department of Justice

                                                    United States Attorney
                                                    Southern District of New York
                                                    86 Chambers Street, 3rd floor
                                                    New York, NY 10007


                              11/16/2020            November 16, 2020


BY ECF

Honorable Robert W. Lehrburger
United States Magistrate Judge
United States District Court
500 Pearl Street
New York, New York 10007

                              Re: Victoria Guadalupe v. Comm’r of Soc. Sec.
                                  20 Civ. 4522 (GBD) (RWL)
Dear Judge Lehrburger:

        Pursuant to the schedule in the above-referenced Social Security case, the administrative
record is due on November 16, 2020. We write respectfully to request, with the consent of
plaintiff’s counsel, that the time to file the record be extended for 60 days, until January 15,
2021. The reason for this request is the Social Security Administration needs more time to
prepare the record due to telecommuting and other workplace changes in response to the
pandemic. No prior adjournment has been requested in this matter. We appreciate the Court’s
consideration of this request.

                                             Respectfully,

                                             AUDREY STRAUSS
                                             Acting United States Attorney


                                     By:             s/ Susan D. Baird
                                             SUSAN D. BAIRD
                                             Assistant United States Attorney
                                             tel. (212) 637-2713
                                             Susan.Baird@usdoj.gov

cc: Daniel Berger, Esq.




                                                                            11/16/2020
